Cite as 2015 Ark. 263

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-90-198

                                                   Opinion Delivered   June 4, 2015
LONNIE DOLPHUS STRAWHACKER
                   PETITIONER                      PRO SE PETITION TO REINVEST
                                                   JURISDICTION IN THE TRIAL
V.                                                 COURT TO CONSIDER A PETITION
                                                   FOR WRIT OF ERROR CORAM NOBIS
                                                   [WASHINGTON COUNTY CIRCUIT
STATE OF ARKANSAS                                  COURT, NO. 72CR-89-760]
                             RESPONDENT

                                                   COUNSEL APPOINTED.


                                         PER CURIAM

       In 1990, Lonnie Dolphus Strawhacker was found guilty by a jury in the Washington

County Circuit Court of rape and first-degree battery and sentenced as a habitual offender to an

aggregate term of life imprisonment. We affirmed. Strawhacker v. State, 304 Ark. 726, 804
S.W.2d 720 (1991).       Strawhacker subsequently filed in the trial court a petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 36.4 (1990), which was

denied after a hearing. We affirmed the order. Strawhacker v. State, CR-00-1417 (Ark. Jan. 24,

2002) (unpublished per curiam).

       Now before us is Strawhacker’s pro se petition to reinvest jurisdiction in the trial court

to consider a petition for writ of error coram nobis. His petition arises following the U.S.

Department of Justice (DOJ) notifying him that FBI Laboratory Examiner Michael Malone,

who testified against him at his trial, has been identified by the DOJ as an examiner whose work

failed to meet professional standards. In addition, the prosecutor in petitioner’s original trial
                                      Cite as 2015 Ark. 263

informed the DOJ that Malone’s work was material to the petitioner’s conviction.

       In his petition, Strawhacker additionally requested appointment of counsel. This is the

first petition to this court involving a defendant in Arkansas that the DOJ has identified as being

affected by the examiner’s failure to meet standards. This court has discretion to appoint

counsel in postconviction relief matters. Hammon v. State, 347 Ark. 26765 S.W.3d 853 (2001).

This court has stated that in regards to postconviction matters, there is no absolute right to

counsel. Howard v. Lockhart, 300 Ark. 144, 777 S.W.2d 223 (1989) (per curium). Nevertheless,

this court has held that if an appellant makes substantial showing that he is entitled to relief in

a postconviction matter and that he cannot proceed effectively without counsel, we will appoint

counsel. See id.

       This court finds the petitioner makes the required showing that he may be entitled to

postconviction relief. Therefore, given the complexity and first impression issues involved, he

cannot properly proceed without appointed counsel.             The court hereby appoints Jeff

Rosenzweig as counsel for the petitioner in this matter.

       Counsel appointed.




                                                2